UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2320


In re: MARCUS D. DUKES,

                Petitioner.



    On Petition for Writ of Mandamus. (8:03-cr-00133-RWT-1;
                       8:09-cv-00135-RWT)


Submitted:   February 20, 2013              Decided:   February 28, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marcus D. Dukes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus   D.    Dukes    petitions    for   a    writ   of    mandamus,

alleging the district court has unduly delayed acting on his

“Motion for Relief from Order and to Reopen Judgment Pursuant to

Rule 60(b).”       He seeks an order from this court directing the

district court to act.               The district court entered an order

denying Dukes’ motion on January 31, 2013.                   Accordingly, because

the district court has recently decided Dukes’ motion, we deny

the mandamus petition as moot.                 We grant leave to proceed in

forma   pauperis.       We    dispense    with    oral   argument     because     the

facts   and    legal   contentions       are   adequately      presented     in   the

materials     before   this    court     and    argument     would   not    aid   the

decisional process.



                                                                  PETITION DENIED




                                          2